Exhibit 2.1 EXECUTION VERSION AGREEMENT AND PLAN OF MERGER among NuCO2 ACQUISITION CORP., NuCO2 MERGER CO. and NuCO2 INC. Dated as of January 29, 2008 Table of Contents Table of Contents Page ARTICLE I DEFINITIONS SECTION 1.01 Definitions 1 ARTICLE II THE MERGER SECTION 2.01 The Merger 8 SECTION 2.02 Closing 8 SECTION 2.03 Effective Time 9 SECTION 2.04 Effect of the Merger 9 SECTION 2.05 Articles of Incorporation; Bylaws 9 SECTION 2.06 Directors and Officers 9 ARTICLE III CONVERSION OF SECURITIES; EXCHANGE OF CERTIFICATES SECTION 3.01 Conversion of Securities 9 SECTION 3.02 Surrender of Certificates 10 SECTION 3.03 Stock Transfer Books 12 SECTION 3.04 Employee Equity Awards 12 SECTION 3.05 Dissenting Shares 13 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY SECTION 4.01 Organization and Qualification; Subsidiaries 13 SECTION 4.02 Articles of Incorporation and Bylaws 14 SECTION 4.03 Capitalization 14 SECTION 4.04 Power and Authority 15 i Table of Contents Table of Contents (continued) Page SECTION 4.05 No Conflict; Required Filings and Consents. 16 SECTION 4.06 Permits; Compliance. 17 SECTION 4.07 SEC Filings; Financial Statements; Undisclosed Liabilities. 18 SECTION 4.08 Absence of Certain Changes or Events 20 SECTION 4.09 Absence of Litigation 20 SECTION 4.10 Employee Benefit Plans 20 SECTION 4.11 Labor Matters. 22 SECTION 4.12 Proxy Statement 23 SECTION 4.13 Property; Leases. 23 SECTION 4.14 Contracts. 24 SECTION 4.15 Intellectual Property 25 SECTION 4.16 Taxes. 25 SECTION 4.17 Environmental Matters 26 SECTION 4.18 Brokers 27 SECTION 4.19 Rights Plan 27 SECTION 4.20 Insurance 27 SECTION 4.21 Related Party Transactions 27 SECTION 4.22 Certain Payments 27 SECTION 4.23 Suppliers 28 SECTION 4.24 Warranties 28 SECTION 4.25 Occupational Safety and Health Matters. 28 SECTION 4.26 Investment Company Act/Public Utilities Holding Company Act 28 ii Table of Contents Table of Contents (continued) Page ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB SECTION 5.01 Corporate Organization 29 SECTION 5.02 Power and Authority 29 SECTION 5.03 No Conflict; Required Filings and Consents. 29 SECTION 5.04 Proxy Statement 30 SECTION 5.05 Interim Operations of Merger Sub 30 SECTION 5.06 Ownership of Company Equity Interests 30 SECTION 5.07 Financing 30 SECTION 5.08 Brokers 31 SECTION 5.09 Solvency 31 SECTION 5.10 Management Arrangements 32 SECTION 5.11 Investigation by Parent and Merger Sub 32 ARTICLE VI CONDUCT OF BUSINESS PENDING THE MERGER SECTION 6.01 Conduct of Business by the Company Pending the Merger 33 ARTICLE VII ADDITIONAL AGREEMENTS SECTION 7.01 Special Meeting; Proxy Statement 35 SECTION 7.02 Access to Information; Confidentiality 36 SECTION 7.03 Solicitation. 36 SECTION 7.04 Directors’ and Officers’ Indemnification 40 SECTION 7.05 Regulatory Filings; Commercially Reasonable Efforts. 41 SECTION 7.06 Public Announcements 42 iii Table of Contents Table of Contents (continued) Page SECTION 7.07 Confidentiality Agreement 43 SECTION 7.08 Benefit Plans and Employee Matters 43 SECTION 7.09 Advice of Changes 44 SECTION 7.10 Financing 44 ARTICLE VIII CONDITIONS TO THE MERGER SECTION 8.01 Conditions to the Merger 46 SECTION 8.02 Conditions to the Obligations of Parent and Merger Sub 46 SECTION 8.03 Conditions to the Obligations of the Company 47 ARTICLE IX TERMINATION, AMENDMENT and WAIVER SECTION 9.01 Termination 47 SECTION 9.02 Effect of Termination 49 SECTION 9.03 Fees and Expenses 50 SECTION 9.04 Amendment 52 SECTION 9.05 Waiver 52 ARTICLE X GENERAL PROVISIONS SECTION 10.01 Non Survival of Representations, Warranties and Agreements 53 SECTION 10.02 Notices 53 SECTION 10.03 Severability 54 SECTION 10.04 Entire Agreement; Assignment 54 SECTION 10.05 Parties in Interest 54 SECTION 10.06 Specific Performance 54 iv Table of Contents Table of Contents (continued) Page SECTION 10.07 Governing Law 54 SECTION 10.08 Waiver of Jury Trial 55 SECTION 10.09 Interpretation 55 SECTION 10.10 Counterparts 55 v Table of Contents AGREEMENT AND PLAN OF MERGER, dated as of January 29, 2008 (this “Agreement”), among NuCO2 ACQUISITION CORP., a Delaware corporation (“Parent”), NuCO2 MERGER CO., a Florida corporation and a wholly owned subsidiary of Parent (“Merger Sub”), and NuCO2 INC., a Florida corporation (the “Company”). WHEREAS, the Boards of Directors of Parent, Merger Sub and the Company have each determined that it is in the best interests of their respective stockholders to consummate the merger (the “Merger”), upon the terms and subject to the conditions of this Agreement, of Merger Sub with and into the Company in accordance with the Florida Business Corporation Act (the “FBCA”) and such Boards of Directors have approved this Agreement and declared its advisability (and, in the case of the Board of Directors of the Company (the “Board”), have recommended that this Agreement be adopted by the Company’s stockholders); WHEREAS, concurrently with the execution of this Agreement, and as a condition to the willingness of the Company to enter into this Agreement, each of Aurora Equity Partners III L.P. and Aurora Overseas Equity Partners III, L.P. (each, a “Guarantor” and, collectively, the “Guarantors”) is entering into a guarantee (each, a “Guarantee” and, collectively, the “Guarantees”) with the Company pursuant to which, among other things, each such Guarantor has unconditionally agreed to (i) guarantee, on a several, and not joint, basis as set forth in the Guarantees, all of the obligations of Parent and Merger Sub under this Agreement and (ii) take certain other actions in furtherance of the transactions contemplated by this Agreement; WHEREAS, simultaneously with the execution and delivery of this Agreement, Parent and certain stockholders of the Company are entering into an agreement pursuant to which such stockholders will agree to take specified actions in furtherance of the transactions contemplated by this Agreement; and WHEREAS, upon consummation of the Merger, each issued and outstanding share of common stock, par value $0.001 per share, of the Company (the “Company Common Stock”), will be converted into the right to receive $30.00 per share in cash, upon the terms and subject to the conditions set forth herein. NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and agreements herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Parent, Merger Sub and the Company hereby agree as follows: ARTICLE
